Citation Nr: 1412971	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB))

2.  Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11GI Bill Program).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to March 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010; a statement of the case was issued in July 2010; and a substantive appeal was received in July 2010.   

The Veteran was scheduled to present testimony at a Board hearing in April 2011.  He failed to report for the hearing or provide good cause for his failure to report.  

The Veteran has pointed out that despite declining enrollment in the MGIB program, $100 was nonetheless taken out of his basic pay each month (see pay statements).  He argued that he should be reimbursed the $1200 that was taken out of his paychecks.  The issue of entitlement to a refund of $1200 for contributions made under the MGIB pursuant to Chapter 30 has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Veteran is also advised that this is a matter he may wish to pursue with the Department of Defense.


FINDING OF FACT

1.  The Veteran elected not to receive Chapter 30 educational assistance and did not withdraw his election.  

2.  The Veteran's entire active service period from May 2008 to March 2010 was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109; there is no active duty service creditable to Post 9/11 GI Bill benefits. 


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, have not been met. 38 U.S.C.A. §§ 3011, 3018B (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7042, 21.7045 (2013).

2.  The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171 (West 2002); 38 U.S.C.A. Chapter 33 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9510, 21.9520, 21.9550 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case there is no dispute as to the relevant facts, and the law is dispositive.

MGIB

The Veteran has applied for basic educational assistance benefits under the provisions of Chapter 30, which provides, among other things, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2002).  The program is available to individuals who meet certain criteria of basic eligibility.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2013).  

An individual who, after June 30, 1985, first becomes a member of the Armed Forces may elect not to receive educational assistance under Chapter 30, Title 38, United States Code.  This election must be made at the time the individual initially enters active duty as a member of the Armed Forces.  With certain limited exceptions, discussed below, an individual who makes such an election is not eligible for education assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(f).

Department of Defense records reflect that the Veteran had active duty from May 2008 to March 2010.  In a March 2010 notice of disagreement, he argued that $100 was deducted from his pay each month for the entire first year of service as a contribution to the MGIB program.  He presented pay statements for the periods of February 2009, March 2009, and May 2009 that reflect that $100 was deducted from his pay for each of these months.  

An MGIB basic enrollment form dated March 2008 reflects that the Veteran signed a statement of disenrollment indicating that he elected not to enroll in the MGIB program.  The form states that "I am automatically enrolled unless I exercise the option to DISENROLL by signing Item 5 below."  (Emphasis in original).  The Item 5 statement of disenrollment reads: "I DO NOT desire to participate in MGIB.  I understand the benefits of the MGIB program and that I WILL NOT be able to enroll at a later date."  (Emphasis in original).  The MGIB enrollment form reflects that the Veteran signed item 5 and thus elected not to enroll in the MGIB program. 

The law specifically states that, with limited exceptions, if an individual makes an election not to receive educational assistance under this chapter when initially entering on active duty, such individual shall not be entitled to educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(c).

Limited situations in which an election not to enroll in the Chapter 30 educational assistance program can be withdrawn are enumerated in 38 C.F.R. §§ 21.7042(f)(1), 21.7045 (2013); see 38 U.S.C.A. §§ 3018, 3018(A), 3018(B); 38 C.F.R. §§ 21.7042(c), 21.7045(b), 21.7045(c).  The provisions of 38 C.F.R. § 21.7042(c)(1), provides that an election not to enroll may be validly withdrawn during the period from December 1, 1988, to June 30, 1989.  As the Veteran did not enter into active duty until 2008, however, this exception is not available to him.  An analysis of 38 C.F.R. §§ 21.7045(c) similarly reflects that the exception identified in that provision is available to Veterans who voluntarily separated from active duty prior to October 23, 1992.  Again, as the Veteran had not yet entered into service as of that date, the exception contained in 38 C.F.R. §§ 21.7045(c) is not for application in this case.

Turning to the final instance in which an election not to enroll in the Chapter 30 educational assistance program can be withdrawn, which is enumerated in 38 C.F.R. § 21.7045(b), the Board notes that the regulation provides that an exception is available for Veterans who separated from service after October 23, 1992, and meet certain other requirements.  

The regulation requires that Veterans who meet the requirements of 38 C.F.R. § 21.7045(a)(1) and who validly withdraw their election not to enroll in the Chapter 30 educational assistance program may be eligible to receive Chapter 30 benefits, pending certain additional requirements. However, in this case, the Veteran does not meet the requirements set forth in 38 C.F.R. § 21.7045(a)(1); thus, he is unable to take advantage of the exception contained in 38 C.F.R. § 21.7045(b).  38 C.F.R. § 21.7045(a)(1) requires that a Veteran either have been involuntarily separated from service, or have voluntarily separated from service and be receiving voluntary separation incentives under 10 U.S.C.A. § 1174a or § 1175 (West 2002).  

Here, the Veteran was involuntarily separated or separated from active service with voluntary separation incentives.  Moreover, there is no evidence that there ever was a withdrawal of the original election.  The Veteran has not asserted that he withdrew his original election.  Thus, the Board finds that as a matter of law, the Veteran does not meet the criteria.  Therefore, the Veteran is ineligible for Chapter 30 benefits.

The Board has no authority to award benefits where basic eligibility is not established under the law.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990)).  As there is no evidence that the Veteran withdrew his election not to enroll in Chapter 30 and had it accepted by the service department, and the Veteran has not asserted that he withdrew the election, the Board cannot grant the Veteran's claim at this time.

For the foregoing reasons, the Board finds that the requirements for eligibility for educational assistance benefits pursuant to 38 U.S.C. Chapter 30 are not met as a matter of law.  Accordingly, as the law in this case is dispositive, the claim must be denied based upon a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Post 9/11 GI Bill

Under the applicable regulations, in order to be an eligible individual for benefits pursuant to the Post-9/11 GI Bill, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520  (2013).  Post-9/11 GI Bill Program eligibility requires that on or after September 11, 2001, an individual either have 36 months of honorable active service; or have at least 30 days on "active duty" and is then discharged from active duty due to service connected disability; or serves between 90 days and less than 36 months and meets additional requirements.  38 U.S.C.A. § 3311(b) (West Supp. 2013). 

A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill. 38 U.S.C.A. § 3322(b) (2013). 

Evidence from the Department of Defense reflects that the Veteran's service from May 2008 to March 2010 was under an LRP obligation.  As noted earlier, the Veteran completed an MBIB Basic Enrollment Form in which he disenrolled from the MGIB Program.  The Form stated that "I understand that I am dis-enrolling from the Montgomery GI-Bill to participate in the Student Loan Repayment Program."  As the Veteran's entire period of active service was counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill. 38 U.S.C.A. § 3322(b). 

Unfortunately, the regulations make it clear that, because all of the Veteran's active service was counted under the LRP, and he received education benefits for each day of that service, none of it can be counted as a period of service for eligibility under the Post 9/11 GI Bill.  38 U.S.C.A. § 3322(b).  The Veteran's service is not considered "active duty service" for benefits under the Post 9/11 GI Bill. 

In short, there simply is no legal basis to find him eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran is not eligible for benefits under the Post-9/11 GI Bill.  His claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In the Veteran's July 2010 VA Form 9, he argued that he injured his foot during training and he never got proper treatment for it.  He argued that the injury caused problems at work which led to his eventual discharge from service.  The Board acknowledges that the Veteran is service connected for a stress fracture of the left 3rd metatarsal.  However, even if he was discharged due to the disability, he would not be eligible for Post 9/11 benefits without also having had 30 days of active duty. 38 U.S.C.A. § 3311(b)(2).  

Although the basis of the Veteran's discharge from service was raised as an issue, his eligibility turns on qualifying active duty service.  Since all of his service was counted under the LRP, it is not considered "active duty service" for benefits under the Post 9/11 GI Bill.  As a result, the claim is denied as a matter of law. 




ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) is denied.

Entitlement to eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill), is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


